[gartner-hallemploymentag001.jpg]
Execution Version Gartner - Hall Employment Agreement 2015 Restatement -
Execution Version AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended
Employment Agreement (the “Agreement”) is entered into effective as of March 19,
2016 (the “Amended Effective Date”), by and between Eugene A. Hall, an
individual (“Executive”) and Gartner, Inc., a Delaware corporation (the
“Company”) and amends and restates the employment agreement dated April 13, 2011
(the “Original Effective Date”), between the Company and Executive. 1.
Employment. Executive will serve as Chief Executive Officer of the Company for
the Employment Term specified in Section 3 below. Executive will report solely
to the Board of Directors (the “Board”) and will render such services consistent
with the foregoing role as the Board may from time to time direct. Executive’s
office will be located at the executive offices of the Company in Stamford,
Connecticut. Executive may (i) serve on corporate, civic or charitable boards or
committees and (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions, to the extent that such activities are (x) consistent
with the Company’s policies (as applicable) or (y) disclosed to the Board and
the Board determines in good faith that such activities do not interfere with
the performance of Executive’s responsibilities hereunder. 2. Board of
Directors. The Executive is currently a member of the Board, and during the
Employment Term, the Company will, in good faith, include Executive on the
Company’s slate of nominees to be elected to the Board at appropriate meetings
of stockholders of the Company. Upon termination of the Employment Term for any
reason, Executive will promptly resign as a director of the Company if the Board
so requests. 3. Term. The employment of Executive pursuant to this Agreement
will continue through December 31, 2021 (the “Employment Term”), unless extended
or earlier terminated as provided in this Agreement. The Employment Term
automatically will be extended for additional one-year periods commencing on
January 1, 2022 and continuing each year thereafter, unless either Executive or
the Company gives the other written notice, in accordance with Section 14(a) and
at least sixty (60) days prior to the then scheduled expiration of the
Employment Term, of such party’s intention not to extend the Employment Term.
Upon termination of the Employment Term for any reason, Executive will promptly
resign from all positions he holds with the Company if the Board so requests. 4.
Salary. As compensation for the services rendered by Executive under this
Agreement, the Company will pay to Executive an annual base salary (“Base
Salary”) equal to $908,197, payable to Executive on a semi-monthly basis in
accordance with the Company’s payroll practices as in effect from time to time
during the Employment Term. The Base Salary will be subject to adjustment by the
Board or the Compensation Committee of the Board (the “Committee”), in the sole
discretion of the Board or such Committee, on an annual basis; provided,
however, that Executive’s Base Salary may not be decreased other than pursuant
to a reduction consistent with a general reduction of pay across the executive
staff as a group, as an economic or strategic measure due to poor financial
performance by the Company. 5. Bonus. In addition to Base Salary, Executive will
be entitled to participate in the Company’s executive bonus program. Executive’s
annual target bonus (the “Target Bonus”) will be 105% of Base Salary, and will
be payable based on achievement of specified Company and



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag002.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 2
individual objectives. The actual bonus paid may be higher or lower than the
Target Bonus for over-or under-achievement of Company and individual objectives,
as determined by the Committee; provided, however, that the maximum actual bonus
will not exceed 210% of Base Salary. Bonus amounts will be subject to annual
adjustment by the Board or the Committee, in the sole discretion of the Board or
the Committee; provided, however, that Executive’s Target Bonus may not be
decreased without Executive’s consent other than pursuant to a reduction
consistent with a general reduction of pay across the executive staff as a
group, as an economic or strategic measure due to poor financial performance of
the Company. To receive a bonus, Executive must be an employee at the time
bonuses are paid to executives. 6. Executive Benefits. (a) Equity Grants. No
later than ten (10) days following the first market trading day of the first
open trading window for Company executives under the Company’s insider trading
policy on or after January 1 of each year during the Employment Term (commencing
in 2016), Executive will be granted equity-based incentive awards settled in
Common Stock of the Company (collectively, the “Incentive Awards”), provided
that Executive must be an employee at the time Incentive Awards are scheduled to
be granted. The Incentive Awards granted in 2016 and later years will have an
aggregate value on the date of grant (assuming the applicable performance goals
will be satisfied at target levels and using the methods described in the
following sentence) that is no less than the result of $9,874,375 minus the sum
of the Base Salary and Target Bonus for the year of grant. The value of the
Incentive Awards on the date of grant will be determined by using the
Black-Scholes-Merton valuation method for stock appreciation rights and the fair
market value of the Company’s Common Stock for restricted stock units, or such
other valuation method as the Committee may use to value equity-based incentive
awards. All Incentive Awards will be 100% unvested on the date of grant.
Executive’s entitlement to be granted the Incentive Awards for any given year
under this Agreement shall accrue as of January 1 of such year. Vesting of such
Incentive Awards shall be subject to Section 6(a)(iii). The terms and conditions
of the Incentive Awards (including, but not limited to, the number of restricted
stock units or stock appreciation rights to be granted and the applicable
performance goals) shall be determined by the Committee, subject to and
consistent with the terms of this Agreement and the Company’s 2014 Long Term
Incentive Plan (the “Plan”). Each year’s Incentive Awards will be divided among:
(i) Restricted Stock Units. Each year during the Employment Term, all or a
portion of the aggregate value of the Incentive Awards may, as determined by the
Committee, be in the form of restricted stock units, with a par value purchase
price. During each year of the Employment Term, the number of restricted stock
units initially granted to Executive will be based upon an assumption that
specified Company objectives will be achieved during such year. The restricted
stock units granted to Executive each year may be adjusted so as to be higher or
lower than the number of restricted stock units initially granted in such year
by reason of over-or under- achievement during such year of such specified
Company objectives, as determined by the Committee. Upon the vesting of a
restricted stock unit, and in the sole discretion of the Committee, the Company
may pay earned restricted stock units in cash, shares of Common Stock of the
Company, or in a combination thereof. Except as otherwise set forth in this
Agreement, if Executive’s employment with the Company terminates for any reason,
any portion of the restricted stock units still subject to restrictions will be
forfeited to the Company.



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag003.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 3 (ii)
Stock Appreciation Rights. Each year during the Employment Term, all or a
portion of the value of the Incentive Awards may, as determined by the
Committee, be in the form of stock appreciation rights, which upon exercise will
be settled in shares of Common Stock of the Company. Executive will have the
right to exercise such stock appreciation right upon its vesting, and will
receive the excess, if any, of the value of a share of Common Stock of the
Company on the date of exercise over the value of such share on the date of
grant. (iii) Vesting of Incentive Awards. Incentive Awards granted pursuant to
this Agreement will be scheduled to vest in not more than four equal annual
installments on January 1 of each year following the date of grant, subject in
each case to Executive’s continued employment with the Company through the
applicable date and subject to achievement of any performance goals applicable
to such Incentive Awards as determined by the Committee. Notwithstanding the
preceding sentence, the Incentive Awards may vest earlier in the event of a
Change in Control or Change in Control Termination as provided in Section 7
below. (b) Other Employee and Executive Benefits. Executive will be entitled to
receive all benefits provided to senior executives, executives and employees of
the Company generally from time to time, including medical, dental, life
insurance and long-term disability, and the executive split-dollar life
insurance, executive disability plan, and all other benefits under the Company’s
Executive Benefits program, in each case so long as and to the extent the same
exist; provided, that with respect to each such plan Executive is otherwise
eligible and insurable in accordance with the terms of such plans.
Notwithstanding the preceding sentence, Executive’s right to receive severance
payments and benefits will be only as provided in Section 7 hereof. Furthermore,
the Company will provide Executive with an automobile and driver for Executive’s
ground transportation needs during the Employment Term. (c) Vacation, Sick
Leave, Holidays and Sabbatical. Executive will be entitled to paid time off
(“PTO”), sick leave, holidays and sabbatical in accordance with the policies of
the Company as they exist from time to time. Executive understands that under
the current policy he is entitled to thirty-five (35) PTO days per calendar
year. PTO not used during any calendar year will roll over to the following year
only to the extent provided under the Company’s PTO policies as they exist from
time to time. 7. Severance Benefits. (a) At Will Employment. Executive’s
employment will be “at will.” Either the Company or Executive may terminate this
agreement and Executive’s employment at any time, with or without Business
Reasons, in its or his sole discretion, upon sixty (60) days’ prior written
notice of termination. (b) Involuntary Termination. If at any time during the
term of this Agreement (other than within twenty-four (24) months following the
occurrence of a Change in Control) the Company terminates the employment of
Executive involuntarily and without Business Reasons or a Constructive
Termination occurs, or if the Company elects not to renew this Agreement upon
the expiration of the Employment Term and Executive within ninety (90) days
following the expiration of the Employment Term terminates his employment, then,
subject to Executive signing and not revoking a general release of claims
against the Company and its successors substantially



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag004.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 4 in
the form attached hereto as Exhibit A within the period required by the release
and in no event later than sixty (60) days following the Termination Date,
inclusive of any revocation period set forth in the release, Executive will be
entitled to receive the following: (i) Base Salary and PTO accrued through the
Termination Date plus continued Base Salary for a period of thirty-six (36)
months following the Termination Date. In accordance with Section 7(i) below,
such payments will commence on the first regular Company pay day at least six
(6) months after the Termination Date or, if later, at least six (6) months
after the date of Executive’s Separation from Service. This first payment will
be a lump sum representing the continuation of Executive’s Base Salary for the
period commencing on the Termination Date and concluding on such payment date.
Thereafter, the remaining payments of Base Salary will be payable in accordance
with the Company’s regular payroll schedule as in effect from time to time. (ii)
If the Termination Date occurs during a year in which any Incentive Awards are
due to be granted but remain un-granted, a lump sum cash payment with respect to
the un-granted Incentive Awards pursuant to Section 6(a) above determined by
multiplying the percentage of such un-granted Incentive Awards that would have
vested pursuant to Section 7(b)(iv) below by no less than the result of
$9,874,375 minus the sum of the Base Salary and Target Bonus for the year in
which the Termination Date occurs. For purposes of illustration, if the
un-granted Incentive Awards would have vested over a four (4) year vesting
schedule, the percentage described in the preceding sentence will be
seventy-five percent (75%). In accordance with Section 7(i) below, this payment
will be made on the first regular Company pay day at least six (6) months after
the Termination Date or, if later, at least six (6) months after the date of
Executive’s Separation from Service. (iii) 300% of the average of Executive’s
earned annual bonuses for the three (3) fiscal years immediately preceding the
year in which the Termination Date occurs, which, in accordance with Section
7(i) below, will be payable in a lump sum as soon as practicable following but
in no event later than thirty (30) days later than the six (6) month period
commencing on the Termination Date, or, if later, following the six (6) month
period commencing on the date of Executive’s Separation from Service, plus any
earned but unpaid bonus from the prior fiscal year, which will be paid at the
same time as bonuses for such fiscal year are paid to the other Company
executives. (iv) Thirty-six (36) months’ continued vesting under all Incentive
Awards and any other outstanding stock options and other equity arrangements
subject to vesting and held by Executive (and in this regard, all such stock
appreciation rights and other exercisable rights held by Executive will remain
exercisable for thirty (30) days following the last day of the thirty-six (36)
month continued vesting period, subject to the maximum term of the award).
Notwithstanding the foregoing, with respect to each performance-based restricted
stock unit award or other equity compensation award subject to achievement of
performance-based criteria (each a “Performance-Based Equity Award”), Executive
will be entitled to thirty-six (36) months’ continued vesting only if and to the
extent that the performance-based criteria applicable to the Performance-Based
Equity Award is achieved during the award’s performance period, as determined by
the Compensation Committee in accordance with the terms and conditions of the
2014 Long-Term Incentive Plan (or such other Company stock plan under which the
award was



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag005.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 5
granted) and the award agreement entered into by and between the Company and
Executive. For purposes of clarity, the thirty-six (36) months’ continued
vesting to which Executive is entitled will be measured from the Termination
Date and not from the date that achievement of the applicable performance-based
criteria is determined. Notwithstanding anything to the contrary herein or in
any award agreement evidencing the Incentive Awards and any other outstanding
stock options or other equity arrangements, to the extent such awards are
considered “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) and in
accordance with Section 7(i) below, the awards otherwise payable during the
period beginning on the Termination Date and ending on the date that is six (6)
months following the Termination Date or, if later, six (6) months following the
date of Executive’s Separation from Service, instead will be paid on the date
six (6) months and one (1) day following the later of the Termination Date or
the date of Executive’s Separation from Service. Thereafter, each such award
shall be paid in accordance with the vesting schedule applicable to such award.
(v) a taxable monthly payment in an amount equal to the monthly COBRA premium
that Executive would be required to pay to continue the group health coverage in
effect on the date of his termination of employment for Executive, his spouse
and any children (which amount will be based on the premium for the first month
of COBRA coverage), which payments will be made regardless of whether Executive
elects COBRA continuation coverage and will commence six (6) months after the
Termination Date or, if later, at least six (6) months after the date of
Executive’s Separation from Service and will end on the earlier of (x) the date
upon which Executive becomes covered under similar plans or (y) the last day of
the thirty-sixth (36th) calendar month following the month in which Executive’s
employment terminated. The first payment under the preceding sentence will equal
the sum of all monthly payments for the period commencing on the Termination
Date and concluding on such payment date. (vi) no other compensation, severance
or other benefits. Notwithstanding the foregoing, if Executive violates in a
material respect the provisions set forth in Section 12, Executive no longer
will be entitled to receive any severance payments and benefits and Executive’s
outstanding Incentive Awards and other stock options and equity arrangements
will expire immediately. (c) Change in Control. (i) Benefits. If during the term
of this Agreement a Change in Control Termination occurs, then Executive will be
entitled to receive the following: (A) Base Salary and PTO accrued though the
date of the Change in Control Termination and, immediately upon the Change in
Control Termination, any earned but unpaid bonus from the fiscal year preceding
the Change in Control Termination, (B) an amount equal to three (3) years of
Executive’s Base Salary as then in effect,



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag006.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 6 (C)
an amount equal to three (3) times Executive’s Target Bonus for the fiscal year
in which the Change in Control Termination occurs (or if higher, for the
immediately preceding fiscal year), (D) a taxable monthly payment in an amount
equal to the monthly COBRA premium that Executive would be required to pay to
continue the group health coverage in effect on the date of his termination of
employment for Executive, his spouse and any children (which amount will be
based on the premium for the first month of COBRA coverage), which payments will
be made regardless of whether Executive elects COBRA continuation coverage and
will commence six (6) months after the date of Change in Control Termination or,
if later, at least six (6) months after the date of Executive’s Separation from
Service and will end on the earlier of (x) the date upon which Executive becomes
covered under similar plans or (y) the last day of the thirty-sixth (36th)
calendar month following the month in which Executive’s employment terminated.
The first payment under the preceding sentence will equal the sum of all monthly
payments for the period commencing on the date of Change in Control Termination
and concluding on such payment date, (E) except as provided in this Section
7(c), no other compensation, severance or other benefits. The payments set forth
in clauses (B) and (C) above shall be payable in a lump sum on the date that is
six (6) months following the Termination Date or, if later, six months after the
date of Executive’s Separation from Service. Additionally, any Incentive Awards
due to be granted pursuant to Section 6(a) that remain ungranted will be granted
to Executive prior to consummation of the Change in Control and upon a Change in
Control Termination, as applicable. (ii) Vesting. In the event that a Change in
Control occurs prior to the termination of Executive’s employment and prior to
the expiration of an Incentive Award or other equity-based arrangement subject
to vesting and held by Executive (collectively with the Incentive Awards,
“Equity Awards”), then, subject to Section 7(c)(iii) below, upon such Change in
Control, such Equity Award will vest in full, all performance goals or other
vesting criteria will be deemed achieved at target levels and, with respect to a
stock option or stock appreciation right, be exercisable as to all of the
covered shares, including shares as to which the stock option or stock
appreciation right would not otherwise be exercisable. Upon the occurrence of a
Change of Control Termination, but subject to Section 7(c)(iii) below, each
outstanding Equity Award will vest in full, all performance goals or other
vesting criteria will be deemed achieved at target levels and, with respect to a
stock option and stock appreciation right, be exercisable as to all of the
covered shares, including shares as to which the stock option or stock
appreciation right would not otherwise be exercisable. Payment of Incentive
Awards whose payment or settlement is accelerated due to a Change in Control
Termination shall be subject to the six-month delay set forth in Section 7(i)
below (to the extent applicable). (iii) Limitation on Payments.



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag007.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 7 (A)
In the event that the severance payments and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section
7(c)(iii), would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then Executive’s severance and other benefits under
Section 7 (and with respect to acceleration of vesting, any other equity-based
arrangements) will be either: (1) delivered in full, or (2) limited to such
minimum extent as will ensure that no portion of such severance and other
benefits will be subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax imposed by Section 4999, results in the
receipt by Executive on an after-tax basis, of the greatest amount of severance
and other benefits, notwithstanding that all or some portion of such severance
and other benefits may be taxable under Section 4999 of the Code. If a reduction
in severance payments or other benefits constituting “parachute payments” is
necessary so that payments or benefits are delivered to a lesser extent,
reduction will occur in the following order: (1) reduction of the cash severance
payments; (2) cancellation of accelerated vesting of equity-based awards; and
(3) reduction of continued employee benefits. In the event of a reduction of
cash severance payments or a reduction of continued employee benefits, such
reduction shall occur in reverse chronological order such that the payment or
benefit owed on the latest date following the occurrence of the event triggering
the excise tax will be the first payment to be reduced (with reductions made
pro-rata in the event payments are payable at the same time). In the event that
accelerated vesting of equity based awards is to be cancelled, such vesting
acceleration will be cancelled in the following order: (1) Performance-Based
Equity Awards granted in the year of acceleration of vesting, (2) other
Performance-Based Equity Awards and other equity-based awards, in reverse
chronological order of the dates of grant thereof (with reductions made pro-rata
in the event that grants were made at the same time. (B) Subject to the
provisions of clause F below, all determinations required to be made under this
Section 7(c)(iii), including whether an Excise Tax is payable by Executive and
the amount of such Excise Tax and whether a reduction in payments or benefits is
required, will be made in good faith and using reasonable actuarial and other
assumptions by the Company’s independent accountants (the “Accounting Firm”).
The Company will direct the Accounting Firm to submit its determination and
detailed supporting calculations to both the Company and Executive within
fifteen (15) calendar days after the date of a Change in Control, within fifteen
(15) calendar days after the date of a Change in Control Termination and any
other such time or times as may be requested by the Company or Executive. If the
Accounting Firm determines that no Excise Tax is payable by Executive without
reduction of payments or benefits, it will, at the same time as it makes such
determination, furnish Executive with an opinion that he has substantial
authority not to report any Excise Tax on his federal, state, local income or
other tax return. If the Accounting Firm determines that a reduction



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag008.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 8 of
payments or benefits is required pursuant to Section 7(c)(iii)(A) above, it
will, at the same time as it makes such determination, furnish Executive with an
opinion that, taking into account such reduction, he has substantial authority
not to report any Excise Tax on his federal, state, local income or other tax
return. Any determination by the Accounting Firm as to the amount of any Excise
Tax or reduction in payments and benefits will be binding upon the Company and
Executive. (C) The Company and Executive will each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by clause B
above. (D) In the event that payments and benefits are delivered in full
pursuant to Section 7(c)(iii)(A) above, the federal, state and local income or
other tax returns filed by Executive and the Company will be prepared and filed
on a consistent basis with the determination of the Accounting Firm with respect
to the Excise Tax payable by Executive, if any. (E) The fees and expenses of the
Accounting Firm for its services in connection with the determinations and
calculations contemplated by clauses A and B above will be borne by the Company.
If such fees and expenses are initially advanced by Executive, the Company will
reimburse Executive the full amount of such fees and expenses within twenty (20)
days after receipt from Executive of a statement therefore and reasonable
evidence of his payment thereof. (F) If, for any reason, the Accounting Firm, as
defined above, fails to act in the manner contemplated by this Section 7(c)
within a reasonable period of time, the Executive may appoint another nationally
recognized independent accounting firm with the consent of the Company (unless
such consent is unreasonably withheld or delayed), to perform all of such duties
of the Accounting Firm that are contemplated by this Section 7(c), in which
event such independent accountants will thereafter be deemed to be the
“Accounting Firm” for purposes of this Section 7(c). (d) Termination for
Disability. If at any time during the Employment Term Executive becomes unable
to perform his duties as an employee as a result of incapacity, which gives rise
to termination of employment for Disability, then (i) Executive will be entitled
to receive payments and benefits in accordance with the Company’s then
applicable plans, policies, and arrangements; provided, however, that to the
extent such payments or benefits are “separation pay” within the meaning of
Section 409A, such payments and benefits will be paid or provided at the same
time and in the same form as similar payments and benefits are provided under
Section 7(b) in connection with Executive’s Constructive Termination or
involuntary termination without Business Reasons; (ii) Executive’s outstanding
Incentive Awards and other stock options and equity arrangements will expire in
accordance with the terms of the applicable award agreement(s) and the Company
stock plans under which they were granted; and (iii) with respect to any accrued
but un-granted Incentive Awards pursuant to Section 6(a), Executive will be
entitled to receive a lump sum cash payment equal to the value of the vesting
acceleration that Executive would have



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag009.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 9
received, in accordance with the disability provisions set forth in the
Company’s equity award policy then in effect had Executive’s employment not been
terminated for Disability prior to the date those awards would have been
granted. The amount payable pursuant to Section 7(d)(iii) will be determined by
multiplying the percentage of vesting acceleration to which Executive would have
been entitled in accordance with the disability provisions set forth in the
Company’s equity award policy then in effect by the result of $9,874,375 minus
the sum of the Base Salary and Target Bonus for the year in which the
Termination Date occurs. This payment will be made on the first regular Company
pay day at least six (6) months after the Termination Date or, if later, at
least six (6) months after the date of Executive’s Separation from Service. (e)
Voluntary Termination, Involuntary Termination for Business Reasons. If (i)
Executive voluntarily terminates his employment (other than in the case of a
Constructive Termination) or (ii) Executive is terminated involuntarily for
Business Reasons, then in any such event (A) all further vesting of Executive’s
Incentive Awards and other equity arrangements will cease immediately and such
awards will expire in accordance with the terms of the applicable award
agreement(s), (B) all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned), and
(C) Executive will not be entitled to any severance but Executive will be paid
all accrued but unpaid PTO, expense reimbursements and other benefits due to
Executive through his termination date under any Company-provided or paid plans,
policies, and arrangements. (f) Termination Upon Death. If Executive’s
employment is terminated because of death, then (i) Executive’s representatives
will be entitled to receive payments and benefits in accordance with the
Company’s then applicable plans, policies, and arrangements; provided, however,
that to the extent such payments or benefits are “separation pay” within the
meaning of Section 409A, such payments and benefits will be paid or provided at
the same time and in the same form as similar payments and benefits are provided
under Section 7(b) in connection with Executive’s Constructive Termination or
involuntary termination without Business Reasons; and (ii) Executive’s
outstanding Incentive Awards and other equity arrangements will expire in
accordance with the terms of the applicable award agreement(s) and the Company
stock plans under which they were granted. (g) Exclusivity. The provisions of
this Section 7 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Company may otherwise be entitled,
either at law, tort or contract, in equity, or under this Agreement, in the
event of any termination of Executive’s employment. Executive will be entitled
to no benefits, compensation or other payments or rights upon termination of
employment other than those benefits expressly set forth in paragraph (b), (c),
(d), (e) or (f) of this Section 7, whichever will be applicable and those
benefits required to be provided by law. (h) Mitigation. Amounts provided under
this Section 7 will not be reduced by any future earnings Executive may receive
following the termination of his employment with the Company. (i) Code Section
409A.



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag010.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 10 (i)
Six-Month Delay. Notwithstanding anything to the contrary in this Agreement, no
Deferred Compensation Separation Benefits (as defined below) or other severance
benefits that otherwise are exempt from Section 409A (as defined below) pursuant
to Treasury Regulation Section 1.409A-1(b)(9) will be considered due or payable
until Executive has a Separation from Service. In addition, as Executive
currently is a “specified employee” within the meaning of Section 409A and the
Company anticipates that Executive will continue to be a specified employee
until Executive’s Separation from Service, the severance benefits payable to
Executive under this Agreement that are considered deferred compensation under
Section 409A, if any, and any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) will, except in the case of death,
be delayed for the period beginning on the Termination Date and ending on the
date that is six (6) months following the Termination Date or, if later, six (6)
months following the date of Executive’s Separation from Service. All subsequent
payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under Treasury
Regulation Section 1.409A-2(b)(2). Notwithstanding anything herein to the
contrary, if Executive dies following his Separation from Service but prior to
the six (6) month anniversary of his date of separation, then any payments
delayed in accordance with this Section 7(i) or otherwise will be payable in a
lump sum (less applicable withholding taxes) to Executive’s estate as soon as
administratively practicable after the date of his death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit. (ii) Amendments to this
Agreement to Comply with Section 409A. It is the intent of this Agreement to
comply with the requirements of Section 409A so that none of the payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to so comply.
Executive and the Company agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition under Section 409A prior to actual payment to Executive. 8.
Definition of Terms. The following terms referred to in this Agreement will have
the following meanings: (a) Business Reasons. “Business Reasons” means (i) gross
negligence, willful misconduct or other willful malfeasance by Executive in the
performance of his duties, (ii) Executive’s conviction of a felony, or other
criminal offense involving moral turpitude, or (iii) Executive’s material breach
of this Agreement, including without limitation any repeated breach of Sections
9 through 12 hereof, provided that, in the case of clauses (i) or (iii) above,
the Board provides written notice of such “Business Reason” to the Executive,
specifically identifying the circumstance(s) which the Board believes constitute
such “Business Reason”, and Executive will have the opportunity to cure such
circumstances to the reasonable satisfaction of the Board within thirty (30)
days following the delivery of such notice; provided, further, that at the
conclusion of such thirty (30) day cure period, the final determination of the
occurrence of “Business Reasons” and/or the effectiveness of any such cure, will
be made at a meeting of the Board at which Executive (and, at Executive’s
option, his counsel) will have had a right to participate. For purpose of this
paragraph, no act or failure to act by Executive will be considered “willful”
unless done or



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag011.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 11
omitted to be done by Executive in bad faith or without reasonable belief that
Executive’s action or omission was in the best interests of the Company or its
affiliates. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for the
Company will be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company. The Board must
notify Executive of any event constituting Business Reasons within ninety (90)
days following any Board member’s (excluding Executive) actual knowledge of its
existence (which period will be extended during the period of any reasonable
investigation conducted in good faith by or on behalf of the Board) or such
event will not constitute Business Reasons under this Agreement. (b) Disability.
“Disability” will mean that Executive has been unable to perform his duties as
an employee as the result of his incapacity due to physical or mental illness,
and such inability, at least twenty-six (26) weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company with
the consent of the Executive or his representative (unless such consent is
unreasonably withheld or delayed). Termination resulting from Disability may
only be effected after at least sixty (60) days written notice by the Company of
its intention to terminate Executive’s employment. In the event that Executive
resumes the performance of substantially all of his duties hereunder before the
termination of his employment becomes effective, the notice of intent to
terminate automatically will be deemed to have been revoked. (c) Termination
Date. “Termination Date” will mean (i) if this Agreement is terminated on
account of death, the date of death; (ii) if this Agreement is terminated for
Disability, the date specified in Section 8(b); (iii) if this Agreement is
terminated by the Company, the date on which indicated in a notice of
termination that is given to Executive by the Company in accordance with
Sections 7(a) and 14(a); (iv) if the Agreement is terminated by Executive, the
date indicated in a notice of termination given to the Company by Executive in
accordance with Sections 7(a) and 14(a); or (v) if this Agreement expires by its
terms, then the last day of the term of this Agreement. (d) Constructive
Termination. A “Constructive Termination” will be deemed to occur if Executive
elects to voluntarily terminate employment within the ninety (90) day period
immediately following any of the following events: (i) Executive’s position
changes as a result of an action by the Company such that (A) Executive will no
longer be Chief Executive Officer of the Company, (B) Executive will have
authorities, duties and responsibilities less, in any material respect, than
those typically associated with a chief executive officer of a company of
comparable size, or (C) Executive is required to report to a person or persons
other than the entire Board, or a committee of the Board, or otherwise than
substantially in accordance with past practice; provided that if the Board
determines by unanimous vote of all directors (excluding Executive) that it is
required either by law or by rule of any exchange or listing entity whose rules
must be complied with in order for the Company to maintain such listing that
Executive not be Chief Executive Officer, then the involuntary removal of
Executive from the position of Chief Executive Officer will not, in and of
itself, constitute a Constructive Termination, (ii) Executive is required to
relocate his place of employment, other than a relocation within fifty (50)
miles of the Company’s current Stamford headquarters, (iii) there is a reduction
in Executive’s Base Salary or Target Bonus other than any such reduction
consistent with a general reduction of pay across the executive staff as a
group, as an economic or strategic measure due to poor financial performance by
the Company,



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag012.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 12 (iv)
the Company becomes a subsidiary of another entity other than pursuant to
implementation of a holding company structure in which the Company is the
principal subsidiary of the holding company, or (v) there occurs any other
material breach of this Agreement by the Company (including, without limitation,
any breach of Section 14(c), but excluding the termination of Executive’s
service as a director due to applicable legal or listing requirements or
stockholders failing to reelect Executive to the Board) after a written demand
for substantial performance is delivered to the Board by Executive which
specifically identifies the manner in which Executive believes that the Company
has materially breached this Agreement, and the Company has failed to cure such
breach to the reasonable satisfaction of Executive within thirty (30) days
following the delivery of such notice, during which thirty (30) day notice
period, the ninety (90) day period described above will be tolled. (e) Change in
Control. “Change in Control” will mean the happening of any of the events
described in Section 2(e)(ii) of the Plan (without regard to when Awards were
granted under the Plan, as such term is defined in the Plan). (f) Change in
Control Termination. “Change in Control Termination” shall mean the occurrence
of any of the following events within the period of twenty-four (24) months
following the occurrence of a Change in Control: (1) a Constructive Termination,
(2) a termination of the Executive’s employment by the Company without Business
Reasons, or (3) election by the Company not to extend the Employment Term upon
the expiration of the Employment Term and Executive within ninety (90) days
following the expiration of the Employment Term terminates his employment. (g)
Separation from Service. “Separation from Service” will mean Executive’s
“separation from service” within the meaning of Section 409A. 9. Confidential
Information. (a) Executive acknowledges that the Confidential Information
relating to the business of the Company and its subsidiaries which Executive has
obtained or will obtain during the course of his association with the Company
and subsidiaries and his performance under this Agreement are the property of
the Company and its subsidiaries. Executive agrees that he will not disclose or
use at any time, either during or after the Employment Term, any Confidential
Information without the written consent of the Board, other than proper
disclosure or use in the performance of his duties hereunder. Executive agrees
to deliver to the Company at the end of the Employment Term, or at any other
time that the Company may request, all memoranda, notes, plans, records,
documentation and other materials (and copies thereof) containing Confidential
Information relating to the business of the Company and its subsidiaries, no
matter where such material is located and no matter what form the material may
be in, which Executive may then possess or have under his control. If requested
by the Company, Executive will provide to the Company written confirmation that
all such materials have been delivered to the Company or have been destroyed.
Executive will take all appropriate steps to safeguard Confidential Information
and to protect it against disclosure, misuse, espionage, loss and theft. (b)
“Confidential Information” will mean information which is not generally known to
the public and which is used, developed, or obtained by the Company or its
subsidiaries



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag013.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 13
relating to the businesses of any of the Company and its subsidiaries or the
business of any customer thereof including, but not limited to: products or
services; fees, costs and pricing structure; designs; analyses; formulae;
drawings; photographs; reports; computer software, including operating systems,
applications, program listings, flow charts, manuals and documentation;
databases; accounting and business methods; inventions and new developments and
methods, whether patentable or unpatentable and whether or not reduced to
practice; all copyrightable works; the customers of any of the Company and its
subsidiaries and the Confidential Information of any customer thereof; and all
similar and related information in whatever form. Confidential Information will
not include any information which (i) was rightfully known by Executive prior to
the Employment Term, (ii) is publicly disclosed by law or in response to an
order of a court or governmental agency, (iii) becomes publicly available
through no fault of Executive or (iv) has been published in a form generally
available to the public prior to the date upon which Executive proposes to
disclose such information. Information will not be deemed to have been published
merely because individual portions of the information have been separately
published, but only if all the material features comprising such information
have been published in combination. 10. Inventions and Patents. In the event
that Executive, as a part of Executive’s activities on behalf of the Company,
generates, authors or contributes to any invention, new development or method,
whether or not patentable and whether or not reduced to practice, any
copyrightable work, any trade secret, any other Confidential Information, or any
information that gives any of the Company and its subsidiaries an advantage over
any competitor, or similar or related developments or information related to the
present or future business of any of the Company and its subsidiaries
(collectively “Developments and Information”), Executive acknowledges that all
Developments and Information are the exclusive property of the Company.
Executive hereby assigns to the Company, its nominees, successors or assigns,
all rights, title and interest to Developments and Information. Executive will
cooperate with the Board to protect the interests of the Company and its
subsidiaries in Developments and Information. Executive will execute and file
any document related to any Developments and Information requested by the Board
including applications, powers of attorney, assignments or other instruments
which the Board deems necessary to apply for any patent, copyright or other
proprietary right in any and all countries or to convey any right, title or
interest therein to any of the Company’s nominees, successors or assigns. 11. No
Conflicts. (a) Executive agrees that during the Employment Term, in his
individual capacity he will not enter into any agreement, arrangement or
understanding, whether written or oral, with any supplier, contractor,
distributor, wholesaler, sales representative, representative group or customer,
relating to the business of the Company or any of its subsidiaries, without the
express written consent of the Board. (b) As long as Executive is employed by
the Company or any of its subsidiaries, Executive agrees that he will not,
except as set forth in Section 1, or with the express written consent of the
Board, become engaged in, render services for, or permit his name to be used in
connection with, any for-profit business other than the business of the Company,
any of its



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag014.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 14
subsidiaries or any corporation or partnership in which the Company or any of
its subsidiaries have an equity interest. 12. Non-Competition Agreement. (a)
Executive acknowledges that his services are of a special, unique and
extraordinary value to the Company and that he has access to the Company’s trade
secrets, Confidential Information and strategic plans of the most valuable
nature. Accordingly, Executive agrees that for the period of thirty-six (36)
months following the Termination Date, Executive will not directly or indirectly
own, manage, control, participate in, consult with, render services for, or in
any manner engage in any business competing with the businesses of the Company
or any of its subsidiaries as such businesses exist or are in process of
development on the Termination Date (as evidenced by written proposals, market
research or similar materials), including without limitation the publication of
periodic research and analysis of the information technology industries. Nothing
herein will prohibit Executive from being a passive owner of not more than 1% of
the outstanding stock of any class of a corporation that is publicly traded, so
long as Executive has no active participation in the business of such
corporation. (b) In addition, for a period of thirty-six (36) months commencing
on the Termination Date, Executive will not (i) directly or indirectly induce or
attempt to induce any employee of the Company or any subsidiary (other than his
own assistant) to leave the employ of the Company or such subsidiary, or in any
way interfere with the relationship between the Company or any subsidiary and
any employee thereof, (ii) hire directly or through another entity any person
who was an employee of the Company or any subsidiary at any time during the then
preceding twelve (12) months, provided that Executive may hire any such person
who responds to a general advertisement offering employment so long as such
person did not have regular contact with Executive in the course of his or her
employment with the Company, (iii) directly or indirectly induce or attempt to
induce any customer, supplier, licensee or other business relation of the
Company or any subsidiary to cease doing business with the Company or such
subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
subsidiary, or (iv) disparage the Company, its executive officers, or its
directors. (c) Executive agrees that these restrictions on competition and
solicitation will be deemed to be a series of separate covenants not-to-compete
and a series of separate non- solicitation covenants for each month within the
specified periods, separate covenants not-to- compete and non-solicitation
covenants for each state within the United States and each country in the world,
and separate covenants not-to-compete for each area of competition. If any court
of competent jurisdiction will determine any of the foregoing covenants to be
unenforceable with respect to the term thereof or the scope of the subject
matter or geography covered thereby, such remaining covenants will nonetheless
be enforceable by such court against such other party or parties or upon such
shorter term or within such lesser scope as may be determined by the court to be
enforceable. (d) Because Executive’s services are unique and because Executive
has access to Confidential Information and strategic plans of the Company of the
most valuable nature, the parties agree that the covenants contained in this
Section 12 are necessary to protect the value of



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag015.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 15 the
business of the Company and that a breach of any such covenant would result in
irreparable and continuing damage for which there would be no adequate remedy at
law. The parties agree therefore that in the event of a breach or threatened
breach of this Agreement, the Company or its successors or assigns may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof. 13. SEC Compliance. The Company covenants that: (a) at all times during
the Employment Term and the term of any Incentive Awards, if later, the Company
will use commercially reasonable efforts to maintain in effect a valid and
effective registration statement on Form S-8 filed with the Securities Exchange
Commission pursuant to the Securities Act of 1933, as amended (the “Securities
Act”) covering any outstanding equity awards made to Executive; provided,
however, that nothing contained herein shall be deemed to limit the right of the
Company, in good faith, to suspend or withdraw such registration so long as the
Company thereafter uses commercially reasonable efforts to comply with this
provision; and (b) for so long as Executive holds either Incentive Awards or
shares of Common Stock of the Company obtained through the vesting or exercise
of an Incentive Award, and until Executive is free to sell all of the shares
underlying, relating to or obtained through the vesting or exercise of,
Incentive Awards pursuant to Rule 144 promulgated under the Securities Act, in a
ninety (90) day period, the Company will include in such Registration Statement
on Form S-8 described in clause (i) above a customary reoffer prospectus
covering Executive’s offer and sale of stock obtained through the vesting or
exercise of Incentive Awards in any manner requested by the Executive from time
to time. 14. Miscellaneous Provisions. (a) Notice. Notices and all other
communications contemplated by this Agreement will be in writing, will be
effective when given, and in any event will be deemed to have been duly given
(i) when delivered, if personally delivered, (ii) three (3) business days after
deposit in the U.S. mail, if mailed by U.S. registered or certified mail, return
receipt requested, or (iii) one (1) business day after the business day of
deposit with Federal Express or similar overnight courier, if so delivered,
freight prepaid. In the case of Executive, notices will be addressed to him at
the home address which he most recently communicated to the Company in writing,
provided that a copy of such notice is delivered to the Executive’s last known
attorneys. In the case of the Company, notices will be addressed to its
corporate headquarters, and all notices will be directed to the attention of its
Corporate Secretary. (b) Notice of Termination. Any termination by the Company
or Executive will be communicated by a notice of termination to the other party
hereto given in accordance with paragraph (a) hereof. Such notice will indicate
the specific termination provision in this Agreement relied upon.



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag016.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 16 (c)
Successors. (i) Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets will be entitled to assume the rights and will be obligated to
assume the obligations of the Company under this Agreement and will agree to
perform, in good faith, the Company’s obligations under this Agreement in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” will include any successor to the Company’s
business and/or assets which becomes bound by the terms of this Agreement by
operation of law or this Agreement. (ii) Executive’s Successors. The terms of
this Agreement and all rights of Executive hereunder will inure to the benefit
of, and be enforceable by, Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. (iii) No Other Assignment of Benefits. Except as provided in this
Section 14(c), the rights of any person to payments or benefits under this
Agreement will not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Subsection (iii) will be void. (d) Waiver; Amendment. No
provision of this Agreement will be amended, modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party will be considered a waiver of
any other condition or provision or of the same condition or provision at
another time. (e) Entire Agreement. This Agreement will supersede any and all
prior agreements, representations or understandings (whether oral or written and
whether express or implied) between the parties with respect to the subject
matter hereof, except for any equity-based incentive award arrangements. (f)
Severability. The invalidity or unenforceability of any provision or provisions
of this Agreement will not affect the validity or enforceability of any other
provision hereof, which will remain in full force and effect. (g) Arbitration.
Any dispute or controversy arising under or in connection with this Agreement
will be settled exclusively by arbitration in New York, New York, in accordance
with the Employment Arbitration Rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. No party will be entitled to seek or be awarded punitive
damages. All attorneys fees and costs will be allocated or apportioned as agreed
by the parties or, in the absence of an agreement, in such manner as the
arbitrator or court will determine to be appropriate to reflect the final
decision of the deciding body as compared to the initial positions in
arbitration of each party. This Agreement will be construed



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag017.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 17 in
accordance with and governed by the laws of the State of New York as they apply
to contracts entered into and wholly to be performed within such State by
residents thereof. (h) Withholding of Taxes. All payments made pursuant to this
Agreement will be subject to withholding of applicable taxes. (i)
Indemnification. Executive will be covered under the Company’s insurance
policies and, subject to applicable law, will be provided indemnification to the
maximum extent permitted by the Company’s bylaws and Certificate of
Incorporation, with such insurance coverage and indemnification to be in
accordance with the Company’s standard practices for senior executive officers
but on terms no less favorable than provided to any other Company senior
executive officer or director. (j) Compliance with Company Policies. During the
Employment Term, Executive will comply with all Company policies generally
applicable to the Company’s executive officers. (k) Legal Fees. The Company will
pay directly the reasonable fees and expenses of counsel retained by Executive
in connection with the preparation, negotiation and execution of this amended
Agreement. (l) Counterparts. This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. [Remainder Of The Page Intentionally
Left Blank]



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag018.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 18
(Signature Page to Eugene A. Hall Amended and Restated Employment Agreement) IN
WITNESS WHEREOF, each of the parties has executed this Agreement, in the case of
the Company by its duly authorized officer, as of the day and year first above
written. GARTNER, INC. By: /s/ James C. Smith James C. Smith, Chairman of the
Board of Directors /s/ Eugene A. Hall EUGENE A. HALL



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag019.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version Exhibit
A RELEASE AGREEMENT This Release Agreement (the “Agreement”) is made by and
between Eugene A. Hall (“Executive”) and Gartner, Inc. (“Company”) (jointly
referred to as the “Parties”). NOW THEREFORE, in consideration of the promises
made herein, the Parties hereby agree as follows: 1. Consideration. The Company
agrees to provide Executive with the consideration set forth in the Employment
Agreement between Executive and the Company dated effective March __, 2016 (the
“Employment Agreement”). No consideration shall be due or payable to Executive
by the Company until the Effective Date of this Agreement, as that term is
defined below. 2. Payment of Salary. Executive acknowledges and represents that
the Company has paid all salary, wages, bonuses, accrued vacation, interest,
severance, stock, stock options, vesting, fees, business expenses, and any and
all benefits and compensation due to Executive, with the exception of the
consideration provided for in this Agreement. 3. Release of Claims. Executive
agrees that the foregoing consideration represents settlement in full of all
outstanding obligations owed to Executive by the Company and its current and
former: officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations and assigns (the “Releasees”). Executive, on his own
behalf, and on behalf of his respective heirs, family members, executors,
agents, and assigns, hereby fully and forever releases the Company and the other
Releasees from, and agrees not to sue concerning, any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date of this Agreement including, without limitation: (a) any and all claims
relating to or arising from Executive’s employment with the Company or the
termination of that employment; (b) any and all claims relating to, or arising
from, Executive’s right to purchase, or actual purchase of, shares of Company
stock, including, but not limited to, any claims for fraud, misrepresentation,
breach of fiduciary duty, breach of duty under applicable state corporate law,
and securities fraud under any state or federal law; (c) any and all claims
under the law of any jurisdiction, including, but not limited to, wrongful
discharge of employment; constructive discharge from employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag020.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 2
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion; (d) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Americans with Disabilities Act
of 1990; the Fair Labor Standards Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Fair Credit Reporting Act; the Sarbanes Oxley Act;
the Connecticut Fair Employment Practices Act; the Connecticut Human Rights and
Opportunities Law; and the Connecticut General Statute Title 31; (e) any and all
claims for violation of the federal, or any state, constitution; (f) any and all
claims arising out of any other laws and regulations relating to employment or
employment discrimination; (g) any claim for any loss, cost, damage, or expense
arising out of any dispute over the non-withholding or other tax treatment of
any of the proceeds received by Executive as a result of this Agreement; and (h)
any and all claims for attorney fees and costs. The Company and Executive agree
that the release set forth in this section shall be and remain in effect in all
respects as a complete general release as to the matters released. This release
does not extend to (a) any obligations incurred under this Agreement, including,
without limitation, the obligation to provide the consideration referenced in
Section 1, (b) payment of accrued benefits under an employee benefit plan, to
the extent and in the manner prescribed by the plan documents; (c) the election
of continued healthcare coverage under an employee health plan pursuant to
COBRA; (d) the application for and/or receipt of unemployment benefits to the
extent eligible; (e) the receipt of indemnification under the Company’s charter,
bylaws or other organizational documents of the Company, or (f) any claims for
benefits under the Director & Officer insurance of the Company. 4.
Acknowledgement of Waiver of Claims Under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Executive and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Agreement. Executive acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Agreement; (b) he has twenty-one (21) calendar days within which
to consider this Agreement;



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag021.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 3 (c)
he has seven (7) calendar days following his execution of this Agreement to
revoke this Agreement; (d) this ADEA waiver shall not be effective until the
revocation period has expired; and, (e) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law. ANY REVOCATION SHOULD BE IN WRITING AND DELIVERED TO LEWIS G.
SCHWARTZ, AT 56 TOP GALLANT ROAD, STAMFORD, CT 06904 ON OR BEFORE 11:59 P.M. ON
THE SEVENTH DAY AFTER EXECUTIVE’S EXECUTION OF THIS AGREEMENT. 5. No Pending or
Future Lawsuits. Executive represents that he has no lawsuits, claims, or
actions pending in his name, or on behalf of any other person or entity, against
the Company or any of the other Releasees. Executive also represents that he
does not intend to bring any claims on his own behalf or on behalf of any other
person or entity against any of the Releasees. 6. No Assistance. Executive
agrees that he will not knowingly counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against any of the
Releasees, unless under a subpoena or other court order to do so. Executive
agrees both to immediately notify the Company upon receipt of any such subpoena
or court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or court order to the Company. If approached by anyone for
counsel or assistance in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints against any of the
Releasees, Executive shall state no more than that he cannot provide counsel or
assistance. 7. Breach. Executive acknowledges and agrees that any breach of any
provision of this Agreement by Executive shall constitute a material breach of
this Agreement and shall entitle the Company immediately to recover the
consideration provided to Executive under this Agreement. 8. Non-Disparagement.
The Parties agree to refrain from (i) any defamation, libel or slander, or (ii)
tortious interference with the contracts and relationships, in either case, of
the other Party (and, in the case of Executive, the Releasees as well). 9. No
Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of potential claims. No action
taken by the Parties, previously or in connection with this Agreement, shall be
construed to be: (a) an admission of the truth or falsity of any claims made, or
(b) an admission by either party of any fault or liability whatsoever to the
other party or to any third party. 10. No Representations. Each party represents
that it has had the opportunity to consult with an attorney, and has carefully
read and understands the scope and effect of the provisions of



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag022.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 4 this
Agreement. Neither party has relied upon any representations or statements made
by the other party hereto which are not specifically set forth in this
Agreement. 11. Severability. In the event that any provision in this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision so long as the remaining provisions remain intelligible
and continue to reflect the original intent of the Parties. 12. Entire
Agreement. This Agreement represents the entire agreement and understanding
between the Company and Executive concerning the subject matter of this
Agreement, and supersedes and replaces any and all prior agreements and
understandings between the Parties concerning the subject matter of this
Agreement. 13. No Oral Modification. Any modification or amendment of this
Agreement, or additional obligation assumed by either party in connection with
this Agreement, shall be effective only if placed in writing and signed by both
Parties or their authorized representatives. 14. Attorneys’ Fees. In the event
that either Party brings an action to enforce or effect its rights under this
Agreement, the prevailing party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
plus reasonable attorneys’ fees incurred in connection with such an action. 15.
Governing Law. This Agreement shall be governed by the laws of the State of New
York, without regard for choice of law provisions. 16. Effective Date. This
Agreement will become effective on the eighth day after it has been signed by
both Parties (the “Effective Date”), provided that Employee has not revoked the
Agreement before that date. This Agreement shall become effective or
enforceable, and the consideration provided herein shall not be payable, until
the Effective Date. 17. Counterparts. This Agreement may be executed in
counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned. 18. Voluntary Execution of Agreement. This Agreement is
executed voluntarily and with the full intent of releasing all claims, and
without any duress or undue influence by any of the Parties. The Parties
acknowledge that: (a) They have read this Agreement; (b) They have been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of their own choice or that they have voluntarily declined to seek
such counsel; (c) They understand the terms and consequences of this Agreement
and of the releases it contains; and (d) They are fully aware of the legal and
binding effect of this Agreement.



--------------------------------------------------------------------------------



 
[gartner-hallemploymentag023.jpg]
Gartner - Hall Employment Agreement 2015 Restatement - Execution Version 5 IN
WITNESS WHEREOF, the Parties have executed this Agreement on the dates set forth
below. Dated: 3/19/16 By: /s/ James C. Smith For Gartner, Inc. Dated: 3/19/16
By: /s/ Eugene A. Hall Eugene A. Hall



--------------------------------------------------------------------------------



 